Citation Nr: 0405311	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cold injury to the feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) prior to December 4, 2002.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2000, June 2000, 
June 2001, and October 2002.  

The veteran and his spouse presented testimony before the 
undersigned at a videoconference hearing in June 2003.  A 
transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

After a review of the record, the Board determines that 
additional procedural and evidentiary development is needed.  
Specifically, on the issues of service connection for 
tinnitus and a rating in excess of 70 percent for PTSD, after 
the veteran filed notices of disagreement, the issues have 
not been addressed in a statement of the case.  Regarding the 
PTSD claim, the RO increased the rating to 100 percent from 
December 4, 2002, and informed the veteran that this was a 
full grant of benefits.  However, since the claim was filed 
in April 2002 and the 100 percent rating did not become 
effective until December 2002, there is the period from April 
2002 to December 2002 where the veteran was found not to be 
entitled to the maximum rating.  To this extent, the claim 
for increase is still in appellate status.

On the issues of service connection for residuals of cold 
injury, hearing loss, and gastroesophageal reflux disease, 
the medical evidence of record is insufficient to decide the 
claims. 

Therefore, the case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A. 

In this regard, proper VCAA notice 
includes:  (1) what evidence, not 
already of record, is necessary to 
substantiate the claims; (2) what 
evidence is to be provided by the 
veteran; (3) and, what evidence VA 
will obtain.  

2.  Furnish the veteran a statement of 
the case, addressing the issues of 
tinnitus and a rating in excess of 70 
percent for PTSD prior to December 4, 
2002. Further, notify the veteran that if 
he wants to continue the appeal of these 
issues, he must file a substantive appeal 
to perfect his appeal.  

3.  Request the unit histories and 
lessons learned of the 142nd MP Escort 
Guard Co., 50th BN, from July 1952 to 
November 1953, while in Korea.  

4.  Ask the veteran to provide medical 
records from his former employer.  If 
necessary assist the veteran in obtaining 
any such records he identifies.  

5.  Ask the veteran to provide any 
evidence in his possession, pertinent to 
the claims, not already of record.  

6.  Schedule the veteran for a VA 
examination by a vascular surgeon to 
determine whether the veteran has 
residuals of cold injury to the feet.  
The claims folder must be made available 
to the examiner for review.  In the 
report of examination, the examiner is 
asked to comment on the June 2000 finding 
of "no significant peripheral vascular 
disease" on a Doppler study conducted by 
a private laboratory and the September 
2000 finding of polyneuropathy by nerve 
conduction studies order by a private 
physician.  The examiner is also asked to 
comment on whether the veteran has signs 
of vascular injury, for example, 
Raynaud's phenomenon, consistent with a 
cold injury, including frostbite. 

7.  Schedule the veteran for a VA 
audiology examination to determine 
whether the veteran has hearing loss and, 
if so, for a medical opinion as to 
whether the current hearing loss is 
related to noise exposure the veteran 
experienced in service.  The claims 
folder should be made available to the 
examiner for review.  If the veteran is 
pursuing the appeal of the issue of 
service connection for tinnitus, the 
examination should include whether the 
veteran has tinnitus and, if so, a 
medical opinion as to whether tinnitus is 
related to noise exposure in service. 

8.  Schedule the veteran for a VA 
examination by a gastroenterologist to 
determine whether the service-connected 
PTSD aggravated gastroesophageal reflux 
disease.  The claims folder must be made 
available to the examiner for review.  
The examiner is asked to express an 
opinion as to the following: 

Whether there is a permanent 
increase in the severity of the 
gastroesophageal reflux disease 
because of service-connected PTSD, 
and if so, the degree of impairment 
that can be attributable to the 
service-connected PTSD.  

9.  After the above development has been 
completed, adjudicate the issues in light 
of any additional evidence obtained.  In 
any benefit sought remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case.  Then return the case to the 
Board. 


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


